Citation Nr: 0026553	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  99-10 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts




THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of service connection for 
disability manifested by bronchial asthma and sleep apnea.  

2.  Entitlement to service connection for chronic stasis 
dermatitis of the legs.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The appellant had active duty for training from March 1967 to 
August 1967 with additional service in the Reserve.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 rating decision by the RO.  

(The issue of service connection for stasis dermatitis of the 
legs will be addressed in the Remand portion of this 
document.)  



FINDINGS OF FACT

1.  New evidence has been presented since the RO's December 
1996 decision which bears directly and substantially on the 
appellant's claims of service connection for disability 
manifested by bronchial asthma and sleep apnea and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

2.  The veteran's claims of service connection for disability 
manifested by bronchial asthma and sleep apnea is plausible 
and capable of substantiation.





CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
December 1996 decision to reopen the claims of service 
connection for disability manifested by bronchial asthma and 
sleep apnea.  38 U.S.C.A. §§ 5108, 7105, 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.104, 3.156 (1999).  

2.  The claims of service connection for disability 
manifested by bronchial asthma and/or sleep apnea is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that his current pulmonary disorder 
was initially incurred during active duty for training and 
subsequent service in the Reserve.  In a December 1996 
decision, the RO denied entitlement to service connection for 
bronchial asthma and sleep apnea based on a finding that 
these conditions were not shown in service.  The appellant 
was provided notice of his procedural and appellate rights; 
however he did not perfect his appeal.  The RO's December 
1996 decision denying service connection for a claimed 
pulmonary disorder is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.104 (1999).  

In January 1998, the appellant requested that his claims of 
service connection for asthma, sleep apnea and a lung 
disorder be reopened.  In rating decisions dated August 1998 
and December 1998, the RO found that the appellant's claim of 
service connection was not well grounded.  The appellant 
timely appealed that determination.  

It is apparent that the RO must have reopened the appellant's 
previously denied claim.  However, the United States Court of 
Appeals for Veterans Claims (Court) has made it clear that 
even if an RO makes an initial determination to reopen a 
claim, the Board must still review the RO's preliminary 
decision in that regard.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995).

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1999).  The Court has indicated that the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The last 
disallowance of record is considered to be the last decision 
that finally denied the claim, whether it was denied on a new 
and material basis or on the merits.  Evans v. Brown, 9 
Vet.App. 273 (1996).  In this case, the last final decision 
of record was the December 1996 RO decision.  

The Board notes that in Elkins v. West, 12 Vet. App. 209 
(1999), the Court held that the process for reopening claims 
under the Federal Circuit's holding in Hodge, consists of 
three steps:  the Secretary must first determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  The term "veteran" means a person 
who served in the active military, naval, or air service, and 
who was discharged or released therefrom under conditions 
other than dishonorable. 38 U.S.C.A. § 101(2) (West 1991 & 
Supp. 2000).  Active military, naval, or air service includes 
active duty, any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training during 
which the individual was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24) (West 1991 & Supp. 2000); see also 38 C.F.R. § 3.6(a) 
(1999) (implementing statute).  ACDUTRA includes full-time 
duty performed by members of the National Guard of any State.  
38 C.F.R. § 3.6(c)(3) (1999).  

Service connection is warranted for disability resulting from 
disease or injury that was incurred in or aggravated while 
performing ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 
(West 1991 & Supp. 2000).

With regard to the first step under Elkins, the Board finds 
that new and material evidence has been submitted to reopen 
the claims of service connection.  

The service medical records showed that the appellant 
complained of chest pain and labored breathing in October 
1966.  There are no reports of respiratory testing and there 
is no indication that the appellant was diagnosed with asthma 
or any other lung disability in service.  

In a November 1968 retention examination, the examiner noted 
that the appellant had severe episodic difficulty breathing, 
especially at night since about May or June 1968.  The 
examiner noted that the difficulty in breathing had 
necessitated frequent outpatient visits to the hospital.  The 
examiner noted that the appellant's symptoms were extremely 
incapacitating.  The appellant was therefore recommended for 
discharge.  

Post-service medical records show treatment for sleep apnea 
from 1988 through 1994.  The records also show current 
disabilities of bronchial asthma, chronic bronchitis, and 
COPD.  

The appellant was afforded respiratory and neurological VA 
examinations in February 1998.  During the respiratory 
examination, the appellant reported that he has suffered from 
asthma for about 10 years, and that his symptoms have 
gradually worsened.  The appellant also reported a diagnosis 
of sleep apnea for many years.  On examination, the appellant 
was short of breath on minimal exertion.  The appellant had a 
long history of heavy smoking.  The appellant was massively 
obese with a weight of greater than 350 pounds.  There was no 
clubbing or cyanosis of his extremities.  Nasal and 
pharyngeal membranes and structures were normal.  Chest 
configuration was normal.  The lung sounds were distant, and 
there were no wheezes, rales or rhonchi heard.  Impression 
was that of bronchial asthma, massive obesity, sleep apnea, 
diabetes mellitus, status post low back injury and chronic 
bronchitis.

Chest x-ray studies in February 1998 showed minimal 
degenerative changes of the thoracic spine.  There was 
pulmonary vascular prominence without pulmonary vascular 
congestion which was probably secondary to body habitus.  The 
costophrenic angles were sharp posteriorly without evidence 
of effusion.  There was no evidence of infiltrate.  
Interpretation of pulmonary function testing was that of 
combined pattern of mild to moderate obstruction and 
restriction.

At the VA Neurological examination in February 1998, the 
appellant reported that he first began having sleep apnea 
symptoms in 1965.  The appellant indicated that his symptoms 
of severe snoring with pauses in breathing persisted until he 
was referred to a sleep center in 1988.  Currently, the 
veteran complained of severe sleep difficulties in spite of 
the regular use of C-PAP.  The appellant reported that he had 
marked trouble falling asleep and continued to nap twice per 
day.  The appellant denied any symptoms of narcolepsy 
including hypnogognic hallucinations, sleep paralysis and 
cataplexy.  The appellant reported a long history of heavy 
smoking with multiple attempts at quitting.  The examiner 
noted that the appellant's other past medical history 
included diabetes, anxiety, work-related back injury, 
hypertension, bradycardia, bronchia asthma and stroke.  

The examiner noted that the appellant was permanently 
disabled due to a work-related back injury.  On examination, 
there were marked venous stasis changes of both lower 
extremities with edema.  Reflexes were 2+ in the upper 
extremities, absent in the lower extremities.  Assessment was 
that of a morbidly obese male diagnosed with sleep apnea in 
1988 although symptomatic since 1965.  The examiner noted 
that the veteran used C-PAP on a regular basis at the maximum 
setting.  The appellant continued with symptoms of 
significant sleep disorder including daily naps, trouble 
falling asleep, excess daytime somnolence.  The appellant 
also continued with significant anxiety and was on multiple 
medications.  

The appellant was afforded a fee basis medical examination in 
July 1998.  The appellant stated that he first began to 
experience sleep apnea symptoms around the 1970's.  With 
respect to his asthma and bronchitis, the appellant stated 
that those symptoms began about 1965.  Examination revealed 
violaceous discoloration over both calves.  Diagnosis 
included that of history of CVA with residual visual 
deficits, bradycardia, severe obstructive sleep apnea, non-
insulin dependent diabetes mellitus, hypertension, morbid 
obesity, and asthma/bronchitis.  

The appellant was afforded another fee basis medical 
examination in October 1998.  The examiner was unable to 
review the appellant's prior medical records, chest x-rays, 
polysomnograms or any other records pertaining to his past 
health.  The examiner reported the appellant's medical 
history as stated by the appellant.  The appellant reported 
that he became significantly short of breath during the years 
of his military service between 1965 and 1967.  The appellant 
indicated that he was discharged from military service 
because of his "bronchitis and asthma."  

On examination, the appellant's nasopharynx was diffusely 
red, but the rest of the NP structures did not show 
considerable evidence of infection.  Chest revealed breath 
sounds that were diffusely decreased and there were rhonchi 
present in the full extent of both lung fields.  The 
appellant's expiratory time was normal and there was no 
evidence of significant wheezing.  The appellant's lower 
extremities revealed +2 bilateral pitting edema and advanced 
skin changes compatible with stasis dermatitis.  

The appellant underwent complete spirometry in August 1998.  
The study documented a relatively mild degree of irreversible 
airway obstruction and a mild to moderate amount of pulmonary 
restriction.  The airways obstruction was complemented by 
elevated residual volume which was abnormally high in 
relation to his total lung capacity with the RV/TLC ratio 
being 52 percent.  The findings were suggestive of early 
chronic obstructive pulmonary disease.  Diagnostic summary 
included chronic obstructive pulmonary disease, first stage, 
initial or mild degree; pulmonary restriction, mild to 
moderate - nonspecific, possibly related to severe obesity; 
long-standing morbid obesity; obstructive sleep apnea by 
history; chronic stasis dermatitis, both lower legs.  

The examiner noted that the functional limitation of the 
appellant's respiratory system was a result of the existing 
mild chronic obstructive pulmonary disease and mild pulmonary 
restriction.  A very significant contribution to the 
respiratory insufficiency was caused by the extreme obesity.  
The examiner suspected that most, if not all, of the 
appellant's pulmonary restriction would be eliminated with 
meaningful weight loss.  Finally, the examiner indicated 
that, "[u]nless one considers smoking an integral part of 
military service, I fail to find direct relationship between 
[the appellant's] present respiratory status and his past 
medical service.  I note however, that according to the 
[appellant's] history all of his respiratory problems did 
start during the years of his military service."  

In summary, the appellant has current pulmonary disability.  
The appellant's inservice examination in November 1968 shows 
that he had several episodes of difficulty breathing.  
Although the examiner in October 1998 did not find a direct 
relationship between the appellant's present respiratory 
status and his past medical service, the examiner did note 
that according to the appellant's history, all of his 
respiratory problems did start during the years of his 
military service.  Moreover, the Board notes that the October 
1998 examiner did not review the appellant's claims file or 
any of his medical records.  In light of the aforementioned 
evidence, the Board finds that the appellant's claim is well 
grounded in that is plausible within the meaning of 38 
U.S.C.A. § 5107 (West 1991).  See Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996).  



ORDER

As new and material evidence has been submitted to reopen the 
claims of service connection for bronchial asthma and sleep 
apnea and the claims are well grounded, the appeal to this 
extent is allowed subject to further action as discussed 
hereinbelow.  




REMAND


A.  Disability Manifested by Bronchial Asthma and/or Sleep 
Apnea

As noted, under Elkins, the third step requires a 
determination of whether or not service connection is 
warranted on the merits.  In addition since the claim is well 
grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  

In view of the above determination that the appellant's 
claims are reopened, the RO, consistent with the principles 
set forth in Bernard v. Brown, 4 Vet. App. 384 (1993), must 
be provided an opportunity to consider the claims on the 
merits.  

Thus, upon remand, the RO must apply the third step of 
Elkins.  In this regard, the Board finds that the appellant 
should be reexamined to determine the current nature, extent 
and etiology of his disability manifested by bronchial asthma 
and sleep apnea.  Moreover, the examiner should opine as to 
the likelihood that the appellant's current disability to 
include bronchial asthma and sleep apnea was incurred in or 
aggravated by active military service, during a period of 
ACDUTRA.  The examiner should review the claims folder, with 
special attention paid to the November 1968 service medical 
record showing a notation of severe episodic difficulty 
breathing.  Specifically, the examiner should opine as to 
whether it is as least as likely as not that the appellant 
has current disability manifested by bronchial asthma and 
sleep apnea due to incurrence or aggravation in service 
during a period of ACDUTRA.  


B.  Stasis Dermatitis

With regard to the appellant's claim of service connection 
for stasis dermatitis, the appellant's service medical 
records showed that in March 1967, the appellant was treated 
for a rash on the left calf.  A cream was prescribed.  There 
are no additional complaints in the service medical records 
for a skin rash.  There was no notation of a skin disorder on 
the appellant's November 1968 examination.  

The appellant contends that he currently suffers from a skin 
condition on his legs which was initially incurred during 
active military service.  Post-service medical evidence shows 
that the appellant has a current diagnosis of stasis 
dermatitis of both legs.  The Board notes that the appellant 
is competent to determine that he has suffered from a skin 
condition since service, however, it is unclear from the 
medical evidence whether the appellant's current stasis 
dermatitis is the same skin condition from which the 
appellant suffered during service.  

Section 5103(a) of title 38 of the U.S. Code provides: "If a 
claimant's application for benefits under the laws 
administered by the Secretary is incomplete, the Secretary 
shall notify the claimant of the evidence necessary to 
complete the application." 38 U.S.C.A. § 5103(a) (West 
1991).  VA, in certain circumstances, may be obligated to 
advise the appellant of evidence that is needed to complete 
his application for benefits.  This obligation depends upon 
the particular facts of the case.  See Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).  

In this case, the Board finds that the appellant should be 
informed of what evidence is required in order to make his 
claim well grounded.  Specifically, the appellant should be 
informed that he needs a competent medical nexus opinion 
showing that he has current skin disorder which was incurred 
in or aggravated by service.  

Thus, these matters are REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
in order to request and associate with 
the claims file all available recent VA 
and/or private medical records concerning 
the appellant's treatment for a skin 
disorder of both legs as well as for 
bronchial asthma and sleep apnea, not 
already associated with the claims file.  

2.  The appellant should be afforded a VA 
examination to determine the current 
nature and likely etiology of the claimed 
disability manifested by bronchial asthma 
and/or sleep apnea.  All indicated x-rays 
and laboratory tests should be completed.  
The examiner should elicit from the 
appellant and record a detailed clinical 
history referable to the claimed 
conditions.  The report of examination 
should include a specific diagnosis as to 
whether the appellant does have bronchial 
asthma and/or sleep apnea.  The examiner 
should also opine as to whether it is as 
least as likely as not that any current 
bronchial asthma and sleep apnea are due 
to disease or injury which was incurred 
in or aggravated by service during a 
period of ACDUTRA.  The claims file, to 
include all evidence added to the record 
pursuant to this REMAND, must be made 
available to the examiner for review 
prior to the examination.  

3.  The RO should contact the appellant 
and advise him of what evidence is 
necessary in order to well ground his 
claim of service connection for a skin 
disorder.  Specifically, the RO should 
inform the appellant that a nexus opinion 
is necessary, wherein a competent medical 
professional opines as to the likelihood 
that the appellant has stasis dermatitis 
due to disease on injury which was 
incurred or aggravated by service during 
a period of ACDUTRA.  

4.  After completion of the requested 
development, the RO should review the 
appellant's claim of service connection 
for disability manifested by bronchial 
asthma and sleep apnea on the merits.  
When considering the claim on the merits, 
the RO should weigh the probative value 
of all of the evidence of record.  In 
addition, the RO should determine if the 
appellant has submitted a well-grounded 
claim of service connection for a skin 
disorder.  If the action taken is adverse 
to the appellant, he and his 
representative should be furnished with a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations and 
afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  The appellant need take no 
action until he is further informed, but he may furnish 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals


 


